EXHIBIT 10.61

 

AMENDMENT NO. 3 TO

WAREHOUSE AGREEMENT


 

 


THIS AMENDMENT NO. 3 TO THE WAREHOUSE AGREEMENT IS MADE EFFECTIVE AS OF AUGUST
27, 2005 BY AND AMONG JENNIFER CONVERTIBLES, INC., A DELAWARE CORPORATION
(“JCI”), JENNIFER WAREHOUSING, INC., A DELAWARE CORPORATION AND A WHOLLY-OWNED
SUBSIDIARY OF JCI (“NEW WAREHOUSING”), AND JARA ENTERPRISES, INC., A NEW YORK
CORPORATION ("JARA").


 


RECITALS:


 


            A.        REFERENCE IS MADE TO THAT CERTAIN WAREHOUSE AGREEMENT,
EXECUTED

as of July 6, 2001 between JCI, New Warehousing and Jara (the "Agreement").

 

            B.         The parties to the Agreement desire to amend the
Agreement as set

                        forth herein

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 


ARTICLE I


AMENDMENT

 

Section 1.01.    All capitalized terms unless otherwise defined herein, shall
have their defined meaning from the Agreement.

 

Section 1.02   Section 5 (v) of the Agreement is amended by deleting sub-section
(a)(v) and substituting the following in its place:

 

 

(v)  The provisions of subparagraphs (a)(ii) and (a)(iii) have been extended to
be applicable through JCI’s fiscal year ending August 30, 2008.  After August
30, 2008, the provisions of subparagraphs (ii) and (iii) may be extended by
mutual agreement of the parties, JCI will be responsible for any Fabric
Protection Claims rendered in connection with sales of Merchandise by Jara
Stores or JCI Stores after August 30, 2008.   JCI may bill Jara for parts and
outside labor and other actual out-of-pocket costs (excluding fabric protection
claims) arising out of or relating to sales of Merchandise by Jara Stores and
Jara shall promptly pay such bills provided that JCI properly documents such
bills.  For a period of six months following the payment of any such bills, Jara
shall be permitted to audit such bills.  Notwithstanding anything to the
contrary herein, JCI will be entitled to subcontract its responsibility under
this subparagraph (v) to a third party who agrees in writing to assume JCI’s
obligations under this subparagraph (v).



ARTICLE II

 

 

Section 2.01     This Amendment shall be governed by and construed in accordance
with the laws of the State of New York,

 

Section 2.02     This Amendment may be executed in one more counterparts, each
of which shall constitute an original, and all of which, taken together, shall
be deemed to constitute on and the same agreement.

 

Section 2.03     The amendments to the Agreement made hereby shall be deemed to
be effective, as of June 23, 2002, and all references to the “Warehousing
Agreement” in the Interim Operating Agreement between JCI and Jara dated as of
July 6, 2001, shall be deemed to be references to the Agreement, as amended
hereby.

 

Section 2.04     Except as amended hereby, the Agreement will remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the 18th day of November, 2005.

 

 

JENNIFER CONVERTIBLES, INC.

 

 

By:  /s/ Harley J. Greenfield

Name: Harley J. Greenfield

Title: Chief Executive Officer

 

 

JENNIFER WAREHOUSING, INC.

 

 

By:  /s/ Harley J. Greenfield

Name: Harley J. Greenfield

Title: Chief Executive Officer

 

 

JARA ENTERPRISES, INC.

 

 

By:  /s/ Jane Love

Name: Jane Love

Title: President

 

 

 